DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks, amended claims, and amendments to the specification filed on November 16, 2021 is acknowledged. Claims 1-32 are pending in this application. Claims 1-3, 10, 12, and 18 have been amended. Claims 21-32 are new. No claims have been cancelled. All pending claims are under examination in this application. 

Allowable Subject Matter
Claims 21-32 are free of the prior art.  The closest prior art is that of Van Lengerich (US 6,190,591). Van Lengerich does not disclose the polymers recited in the instant claims. While the prior art discloses a wide range of polymers in the matrix materials, it does not disclose the particular polymers recited in the claims. There is no suggestion or motivation with the art to substitute the agents listed in the claims for those recited in the prior art. 

Withdrawn Objections/Rejections
Specification
The objection to the disclosure because the specification recites the term poly(vinyl chloride) (PVA) in paragraph 0080 has been withdrawn in view of 
Claim Objections
The objection to claims 10 and 18 because the claim recites the term poly(vinyl chloride) (PVA) has been withdrawn in view of Applicant’s amendment to recite poly(vinyl alcohol) (PVA) correcting a typographical error. 

Claim Rejections - 35 USC § 112
The rejection of claims 10 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because claims 10 and 18 contains the trademark/trade name Tween and claims limit the emulsifier to a Markush group which includes surfactants has been withdrawn in view of Applicant’s amendments to the claims to recite the generic terminology of polyoxyethylene sorbitan and specific emulsifiers/surfactants.  

Maintained and New Objections/Rejections
Claim Objections
Claims 6, 9, 11, 14, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art is that of Van Lengerich (US 6,190,591). Van Lengerich does not disclose the agonist recited in the claims 6 and 14 or the polymers recited in claims 9, 11, or 17. While the prior art 
with the art to substitute the agents listed in the claims for those recited in the prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7-8, 10, 12-13, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Lengerich (US 6,190,591). 
Van Lengerich discloses controlled release, discreet, solid particles which contain an encapsulated and/or embedded component. 
Examples of encapsulated components include clofibrate, gemfibrozil, etofibrate, fenofibrate, for example (column 9, line 49 through column 13, line 49), which are fibrates and agonists of (PPAR). 

	The matrix materials include plasticizable biopolymers such as polyvinylpyrrolidone, polyvinyl alcohols, cellulose esters, cellulose ethers, and polyethylene glycol (column 7, lines 54-65).  Additional ingredients include synthetic polymers such as polyolefins including polyethylene or polypropylene, polyvinyl chloride, polyvinyl acetate, and derivatives thereof (column 8, lines 43-45). 
	The encapsulant component is admixed with the matrix material (column 16, lines 26-28). 
	Applicant’s attention is directed to Figure 4 which discloses the particle of van Lengerich.
Examples of coating materials include zein, pectin, shellac, gelatin, fats, oils, waxes, emulsifiers, starches, chitosan, chitin, and mixtures thereof (column 13, line 62 through column 14, line 9). It is disclosed the primary and secondary coating can be the same or different compositions (Figure 4).  
	The recitation of “wherein the pharmaceutical particles have a sustained delayed release of the agonist in a range of about 1 to 12 months when in an aqueous solution or a physiological environment” is regarded as a contingent limitation. Applicant’s attention is directed to MPEP 2111.04. Since van Lengerich discloses a sustained release particle have the same structural elements recited in the instant claims, the particle disclosed would perform the same functions if the contingent limitation were met.  
	The particles are not disclosed as being within the range of 100 nm to 100 m, however, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have adjusted the size of the particles based on 
Regarding claims 2-3, the discrete particles, pellets, and tablet are spherical in shape (column 6, lines 39-41). 
Regarding claims 4-5 and 13, as noted above, encapsulated components include clofibrate, gemfibrozil, etofibrate, fenofibrate, for example (column 9, line 49 through column 13, line 49).
Regarding claims 7-8 and 15-16, as noted above, the matrix materials can be polyvinylpyrrolidone, polyvinyl alcohols, cellulose esters, cellulose ethers, and polyethylene glycol (column 7, lines 54-65). 

Regarding claim 12, the claim recites a method of treating in a subject a disorder or condition related to reduced peroxisome proliferator-activated receptor  activity by administering the composition recited in claim 1. It is noted that the prior art discloses the inclusion of (PPAR) agonist as suitable agents to be included. Therefore, they would necessarily treat a disorder or condition associated with said activity.  No specific disorder or condition is recited in the instant claim. 
Regarding claim 20, the claim recites a kit comprising instructions for use of the composition contained in the kit. Applicant is directed to MPEP 2111.05. The instructions included in the kit are regarded as non-functional descriptive material.  Therefore, the printed material is not given patentable weight. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included the fibrates disclosed in van Lengerich. While the use of fibrates is not exemplified, they are listed in the grouping of acceptable agents to be included in the delivery system. 

Claim 1-5, 7-8, 10, 12-13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Lengerich (US 6,190,591) in view of Wright et al. (Medical management of diabetic retinopathy: Fenofibrate and ACCORD eye studies, Eye (2011) 25, 843-849). 
The teachings of Van Lengerich are discussed below
Van Lengerich does not disclose PPAR agonist used to treat the conditions recited in claim 19. 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used the composition of claim 1 to treat ocular conditions, including diabetic retinopathy,  since the use of fibrates is well known for such ocular conditions or disorders.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*a person having ordinary skill in the art, following the teachings of Van Lengerich, would fine neither the suggestion, motivation, or incentive to make particles smaller than 0.5 mm in diameter, and indeed would be dis-incentivized to make such a modification because smaller particles, have smaller residence times and though would have less time during with the controlled-release of the material encapsulated in the particles could occur, thus negating the entire purpose of the pellets. 
As noted above, Van Lengerich discloses in producing for human or animal consumption, variation of particle size to control the surface to volume ratio of the pellets is critical for achieving a controlled release of the encapsulate during passage of the pellets or particle. Variation of particle size is also critical for controlling the residence time of the pellets inside the stomach. For example, particles smaller than 1 mm pass through the stomach or intestine faster than would particles larger than, for example 2.5 mm (column 17, lines 37-46).  Therefore, the skilled artisan, based on the 
Applicant did not provide any arguments regarding the specific teachings of Wright. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615